DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-5, 9, and 13 are allowable. Claims 6, 10-12, 15-16, and 19-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I & II, and Sub-Species A-C, as set forth in the Office action mailed on November 19, 2020, is hereby withdrawn and claims 6, 10-12, 15-16, and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Willim (US Publication 2016/0090278 A1) is considered the closest prior art to the claimed invention of independent claims 1 and 13.


Claim 1 claims:
A crane comprising:
a lower carriage, a superstructure which can be pivoted about an axis of rotation with respect to the lower carriage, a counterweight unit and a counterweight adjustment apparatus, wherein the counterweight adjustment apparatus comprises:
a telescopic framework which is fastened to the superstructure and has a telescopic longitudinal member, the counterweight unit which is arranged so as to be displaceable along the framework, a drive unit for displacing the counterweight unit in a driven manner on the framework, and a kinematic unit which can be coupled to the drive unit in order to telescope the framework in a driven manner, wherein a cantilever element is fastened to a rear end of the longitudinal member remote from the axis of rotation, the counterweight unit can be displaced along the framework in the region of the superstructure as far as onto the cantilever element, the counterweight unit can be fastened to the cantilever element and the counterweight unit can be telescoped inwards and outwards on the cantilever element with the framework, further comprising a guide unit which is arranged on the longitudinal member for displacing the counterweight unit in a guided manner in the region of the superstructure, wherein the drive unit
is a displacement unit which is driven along the guide unit, and wherein the kinematic unit has a first cable winch system which can be connected to the displacement unit, wherein the first cable winch system can be coupled to a first telescoping element of the longitudinal member.

Willim does not disclose nor would be obvious to the limitations of 1) “a guide unit which is arranged on the longitudinal member for displacing the counterweight unit in a guided manner in the region of the superstructure”, 2) “wherein the drive unit is a displacement unit which is driven along the guide unit”, and 3) “wherein the kinematic unit has a first cable winch system which can be connected to the displacement unit, wherein the first cable winch system can be coupled to a first telescoping element of the longitudinal member”, in conjunction with the remaining limitations of independent claim 1.

and 3) “wherein the kinematic unit has a first cable winch system which can be connected to the displacement unit, wherein the first cable winch system can be coupled to a first telescoping element of the longitudinal member”, in conjunction with the remaining limitations of independent claim 1.

Claim 13 claims:
A method for adjusting a counterweight unit on a crane comprising a lower carriage, a superstructure which can be pivoted about an axis of rotation with respect to the lower carriage, and a counterweight adjustment apparatus, wherein the counterweight adjustment apparatus comprises a telescopic framework which is fastened to the superstructure and has a telescopic longitudinal member, the counterweight unit which is arranged so as to be displaceable along the framework, a drive unit for displacing the counterweight unit in a driven manner on the framework, and a kinematic unit which can be coupled to the drive unit in order to telescope the framework in a driven manner on a crane, wherein the crane further comprises a guide unit which is arranged on the longitudinal member for displacing the counterweight unit in a guided manner in the region of the superstructure, wherein the drive unit is a displacement unit which is driven along the guide unit, and wherein the kinematic unit has a first cable winch system which can be connected to the displacement unit, wherein the first cable winch system can be coupled to a first telescoping element of the longitudinal member, the method comprising:

displacing in a first step the counterweight unit along the framework in the region of the superstructure as far as onto a cantilever element arranged at the rear end of the longitudinal member remote from the axis of rotation and fastening the counterweight unit at this location; and

telescoping the counterweight unit in a second step in relation to the superstructure inwards and outwards on the cantilever element with the framework via the drive unit.

Willim does not disclose nor would be obvious to the limitations of 1) “a guide unit which is arranged on the longitudinal member for displacing the counterweight unit in a guided manner in the region of the superstructure”, 2) “wherein the drive unit is a displacement unit which is driven along the guide unit”, 3) “wherein the kinematic unit has a first cable winch system which can be connected to the displacement unit, wherein the first cable winch system can be coupled to a first telescoping element of the longitudinal member”, 4) “displacing in a first step the counterweight unit along the framework in the region of the superstructure as far as onto a cantilever element arranged at the rear end of the longitudinal member remote from the axis of rotation and fastening the counterweight unit at this location”, and 5) “telescoping the counterweight unit in a second step in relation to the superstructure inwards and outwards on the cantilever element with the framework via the drive unit”, in conjunction with the remaining limitations of independent claim 13.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a guide unit which is arranged on the longitudinal member for displacing the counterweight unit in a guided manner in the region of the superstructure”, 2) “wherein the drive unit is a displacement unit which is driven along the guide unit”, 3) “wherein the kinematic unit has a first cable winch system which can be connected to the displacement unit, wherein the first cable winch system can be coupled to a first telescoping element of the longitudinal member”, 4) “displacing in a first step the counterweight unit along the framework in the region of the superstructure as far as onto a cantilever element arranged at the rear end of the longitudinal member remote from the axis of rotation and fastening the counterweight unit at this location”, and 5) “telescoping the counterweight unit in a second step in relation to the superstructure inwards and outwards on the cantilever element with the framework via the drive unit”, in conjunction with the remaining limitations of independent claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/